EXHIBIT 10.2

FIRST AMENDMENT

TO

MASTER MANAGEMENT AGREEMENT

This FIRST AMENDMENT TO THE MASTER MANAGEMENT AGREEMENT (the “Amendment”) is
made and entered into as of this 10th day of September, 2008 by and between
INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation (the “Company”),
and INLAND AMERICAN RETAIL MANAGEMENT LLC, a Delaware limited liability company
(the “Property Manager”).

WHEREAS, the Company and the Property Manager are parties to the Master
Management Agreement, dated August 31, 2005 (the “Agreement”), which, by its
terms, expires on August 31, 2008; and

WHEREAS, the Company and the Property Manager desire to extend the term of the
Agreement through August 31, 2009 and to amend certain portions of the
Agreement; and

WHEREAS, on July 15, 2008, the board of directors of the Company, including a
majority of the independent directors of the Company, voted to extend the term
of the Agreement for one additional year, through August 31, 2009.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, do hereby agree, as follows:

1.

Defined Terms. Any term used herein that is not otherwise defined herein shall
have the meaning ascribed to such term as provided in the Agreement.

2.

Extension of Term.  In accordance with Section 4(a) of the Agreement, the term
of the Agreement is extended to August 31, 2009.

3.

Continuing Effect.  Except as otherwise set forth in this Amendment, the terms
of the Agreement shall continue in full force and effect and shall not be deemed
to have otherwise been amended, modified, revised or altered.

4.

Exhibit A.  The Amended and Restated Exhibit A to the Agreement, in the form
attached hereto, be and hereby is approved.

5.

Counterparts.  The parties agree that this Amendment has been or may be executed
in several counterparts, each of which shall be deemed an original, and all
counterparts shall together constitute one and the same instrument.














IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

PROPERTY MANAGER:

 

OWNER:

 

 

 

INLAND AMERICAN RETAIL MANAGEMENT LLC, a Delaware limited liability company

 

INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation

 

 

 

By:

/s/ Thomas P. McGuinness

 

By:

/s/ Lori Foust

Name:

Thomas P. McGuinness

 

Name:

Lori Foust

Its:

President

 

Its:

Treasurer

 

 

 

 

 





2










AMENDED AND RESTATED
EXHIBIT A

FORM OF MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”), dated as of [__________] [__],
20[__], is entered into by and between INLAND AMERICAN REAL ESTATE TRUST, INC.,
a Maryland corporation (“Owner”), and INLAND AMERICAN RETAIL MANAGEMENT LLC, a
Delaware limited liability company  (the “Property Manager”).




NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.

Owner hereby employs the Property Manager exclusively to rent, lease, operate
and manage the property commonly known as and located in and legally described
on Exhibit A attached hereto and made a part hereof (the “Premises”), upon the
terms and conditions hereinafter set forth, for a term beginning on [__________]
[__], 20[__] and ending on December 31, 20[__] (the “Initial Term”) and
thereafter for three successive one-year renewal periods (each, a “Renewal
Term”), with the first such one-year renewal period commencing on January 1,
20[__], and ending on December 31, 20[__], unless, between sixty (60) and ninety
(90) days prior to the expiration of the Initial Term or the current Renewal
Term, if applicable, either Owner or the Property Manager notifies the other
party hereto in writing that it elects to terminate this Agreement, in which
case this Agreement shall be terminated on the last day of the Initial Term or
the current Renewal Term, if applicable.  The Owner also may terminate this
Agreement without cause or penalty upon a vote of a majority of the Owner’s
independent directors by providing no less than sixty (60) days written notice
to the Property Manager.  In the event this Agreement is terminated for any
reason prior to the expiration of the Initial Term or any Renewal Term, Owner
shall indemnify, protect, defend, save and hold the Property Manager and all of
its affiliates, shareholders, officers, directors, employees, agents, successors
and assigns harmless from and against any and all claims, causes of action,
demands, suits, proceedings, loss, judgments, damage, awards, liens, fines,
costs, attorneys’ fees and expenses, of every kind and nature whatsoever that
may be imposed on or incurred by the Property Manager by reason of the willful
misconduct, gross negligence, malfeasance or unlawful acts (such unlawfulness
having been adjudicated by a court of proper jurisdiction) of Owner.

2.

THE PROPERTY MANAGER AGREES:

2.1 To accept the management of the Premises, to the extent, for the period, and
upon the terms herein provided and agrees to furnish the services of its
organization in connection with renting, leasing, operating and managing the
Premises, and, without limiting the generality of the foregoing, the Property
Manager agrees to be responsible for those specific duties and functions set
forth in Section 3 hereof.  The Property Manager shall be entitled at all times
to manage the Premises in accordance with the Property Manager’s standard
operating policies and procedures, except to the extent that any specific
provisions contained herein are to the contrary, in which case the Property
Manager shall manage the Premises consistent with the





A-1










specific provisions of the Agreement. The Property Manager agrees to use its
best efforts to maintain the highest occupancy at the highest rents for each
space comprising the Premises.

2.2

To render monthly reports for the Premises to Owner, to the attention of the
individual and address as directed by Owner from time to time, and to remit to
Owner the excess of Gross Income (as defined in Section 3.3 hereof) over
expenses paid pursuant to Section 3.4 hereof (“Net Proceeds”) for each month on
or before the 15th day of the following month.  The Property Manager will remit
the Net Proceeds to Owner at the address as stated in Section 6.1 hereof. The
reports to be submitted shall consist of the Property Manager’s commercial
income report and commercial budget variance report, and such other monthly,
quarterly and annual reports as are customary in commercial property management
relationships and as reasonably requested by Owner in writing from time to time.

2.4

In the event that expenses paid pursuant to Section 3.4 hereof shall be in
excess of Gross Income for any monthly period, to notify Owner of same and Owner
agrees to pay the excess amount immediately upon request from the Property
Manager, but nothing herein contained shall obligate the Property Manager to
advance its own funds on behalf of Owner. All advances by the Property Manager
on behalf of Owner shall be paid to the Property Manager by Owner within ten
(10) days after request.

2.5

To prepare annualized budgets for operation of the Premises and submit them to
Owner for approval. Annualized budgets shall be for planning and informational
purposes only, and the Property Manager shall have no liability to Owner for any
failure to meet any budget. However, the Property Manager will use its best
efforts to operate the Premises pursuant to the annualized budget. The parties
acknowledge that the first annualized budget has been prepared and approved for
the year commencing [__________], [__] 20[__] and ending on December 31, 20[__].
 Notwithstanding the period covered by the first annualized budget, all
subsequent annualized budgets shall cover the period from January 1st of each
year through December 31st of the same year. The proposed annualized budget for
each calendar year shall be submitted by the Property Manager to Owner by
December 1st of the year preceding the year for which it applies, and Owner
shall notify the Property Manager within fifteen (15) days as to whether Owner
has or has not approved the proposed annualized budget. If Owner does not
approve the proposed annualized budget, Owner shall notify the Property Manager
and the Property Manager shall make the necessary amendments to the annualized
budget. During the time the Property Manager is preparing these amendments, the
Property Manager will continue to operate the Premises according to the last
approved annualized budget. Owner’s approval of the annualized budget shall
constitute approval for the Property Manager to expend sums for all budgeted
expenditures, without the necessity to obtain additional approval of Owner under
any other expenditure limitations as set forth elsewhere in this Agreement.





A-2










3.

OWNER AGREES, and does hereby give the Property Manager the following exclusive
authority and powers (all of which shall be exercised in the name of the
Property Manager, as the Property Manager for Owner) and Owner agrees to assume
and reimburse the Property Manager, its affiliates and agents for all expenses
paid or incurred in connection therewith:

3.1

To advertise the Premises or any part thereof and to display signs thereon,
which advertising and signs may contain the Property Manager’s name and
customary logo; and to rent the same; to cause references of prospective tenants
to be investigated; to sign leases for all or part of the Premises for terms not
in excess of one year, or the period agreed to by the Owner and Property
Manager, and to renew or cancel the existing leases and prepare and execute the
new leases without additional charge to Owner; to terminate tenancies and to
sign and serve in the name of the Owner of the Premises such notices as are
deemed necessary by the Property Manager; to institute and prosecute actions to
evict tenants and to recover possession of the Premises; with Owner’s
authorization, to sue for, in the name of the Owner, and recover rent and other
sums due; and, when expedient, to settle, compromise, and release any actions or
suits, or reinstate such tenancies. Owner shall reimburse Property Manager for
all expenses of litigation including attorneys’ fees, filing fees, and court
costs that Property Manager does not recover from tenants.  The Property Manager
may select the attorney of its choice to handle the litigation, with the Owner’s
approval.  The Property Manager may collect from tenants all or any of the
following: a late rent administrative charge; a non-negotiable check charge; a
credit report fee; and a subleasing administrative charge or broker’s
commission, without the need to account for that charges or commission to Owner.

3.2

To hire, supervise, discharge and pay salary and benefit expenses for all labor
required for the operation and maintenance of the Premises including, but not
limited to, on-site personnel, property managers, assistant property managers,
leasing consultants, engineers, janitors, maintenance supervisors and other
employees required for the operation and maintenance of the Premises, including
personnel spending a portion of their working hours (to be charged on a pro rata
basis) at the Premises (all of whom shall be deemed employees of the Premises,
not of the Property Manager). All expenses of such employment shall be deemed
operating expenses of the Premises. To make or cause to be made all ordinary
repairs and replacements necessary to preserve the Premises in its present
condition and for the operating efficiency thereof and all alterations required
to comply with lease requirements, and to do decorating on the Premises; to
negotiate and enter into, as the Property Manager for Owner of the Premises,
contracts for all items on budgets that have been approved by Owner, any
emergency services or repairs for items not exceeding $5,000.00, appropriate
service agreements and labor agreements for normal operation of the Premises,
which shall have terms not to exceed three  years, and agreements for all
budgeted maintenance, minor alterations and utility services, including, but not
limited to, electricity, gas, fuel, water, telephone, window washing, scavenger
service, landscaping, snow removal, pest exterminating, decorating and legal
services in collection with the leases and service agreements relating to the
Premises, and other services or such of them as the Property Manager may
consider appropriate; and to purchase supplies and pay all bills.  The Property
Manager shall use its best efforts to obtain the foregoing services and
utilities for the Premises at the most economical costs and terms available to
the Property Manager.





A-3










Owner hereby appoints the Property Manager as Owner’s authorized Property
Manager for the purpose of executing, as the managing Property Manager for
Owner, all of the foregoing types of agreements. In addition, Owner agrees to
specifically assume in writing all obligations under all agreements so entered
into by the Property Manager, on behalf of Owner of the Premises, upon the
termination of this Agreement and Owner shall indemnify, protect, save, defend
and hold the Property Manager and all of its affiliates, shareholders, officers,
directors, employees, agents, successors and assigns harmless from and against
any and all claims, causes of action, demands, suits, proceedings, loss,
judgments, damage, awards, liens, fines, costs, attorneys’ fees and expenses, of
every kind and nature whatsoever, resulting from, arising out of or in any way
related to those agreements and which relate to or concern matters occurring
after termination of this Agreement, but excluding matters arising out of the
Property Manager’s misconduct, negligence, malfeasance or unlawful acts. The
Property Manager shall secure the approval of, and execution of appropriate
agreements by, Owner for any non-budgeted and non-emergency/contingency capital
items, alterations or other expenditures in excess of $5,000.00 for anyone item,
securing for each item at least three (3) written bids, if practicable, or
providing evidence satisfactory to Owner that the agreed amount is lower than
industry standard pricing, from responsible contractors. The Property Manager
shall have the right from time to time during the term hereof, to contract with
and make purchases from its affiliates and third party agents; provided that
contract rates and prices are competitive with other available sources. The
Property Manager may at any time, and from time to time, request and receive the
prior written authorization of Owner of the Premises of any one or more
purchases or other expenditures, notwithstanding that the Property Manager may
otherwise be authorized hereunder to make such purchases or expenditures.

3.3

To collect rents, assessments and other items, including, but not limited to,
the extent applicable, tenant payments for real estate taxes, property liability
and other insurance, damages and repairs, common area maintenance, tax reduction
fees and all other tenant reimbursements, administrative charges, proceeds of
rental interruption insurance, parking fees, income from coin operated machines
and other miscellaneous income, due or to become due (all such items being
referred to herein as “Gross Income”) and give receipts therefore and to deposit
all such Gross Income collected hereunder in the Property Manager’s custodial
account which the Property Manager will open and maintain, in a state or
national bank of the Property Manager’s choice and whose deposits are insured by
the Federal Deposit Insurance Corporation, exclusively for the Premises and any
other properties owned by Owner (or any entity that is owned or controlled by
the Owner) and managed by the Property Manager. Owner agrees that the Property
Manager shall be authorized to maintain a reasonable minimum balance (to be
determined jointly from time to time) in the custodial account. The Property
Manager may endorse any and all checks received in connection with the operation
of the Premises and drawn to the order of Owner and Owner shall, upon request,
furnish the Property Manager’s depository with an appropriate authorization for
the Property Manager to make the endorsement.

3.4

To pay all expenses of the Premises from the Gross Income collected in
accordance with Section 3.3 hereof, from the Property Manager’s custodial
account. It is understood that the Gross Income will be used first to pay the
compensation to the Property Manager as contained in Section 5 hereof, then
operational expenses and then any mortgage indebtedness, including real estate
tax and insurance impounds, but only as directed by Owner in writing and only if
sufficient Gross Income is available for such payments.





A-4










3.5

Nothing in this Agreement shall be interpreted to obligate the Property Manager
to pay from Gross Income, any expenses incurred by Owner prior to the
commencement of this Agreement, except to the extent Owner advances additional
funds to pay the expenses.

3.6

To collect and handle tenants’ security deposits, including the right to apply
the security deposits to unpaid rent, and to comply, on behalf of Owner of the
Premises, with applicable state or local laws concerning security deposits and
interest thereon, if any.

3.7

The Property Manager shall not be required to advance any monies for the care or
management of the Premises, and Owner agrees to advance all monies necessary
therefor. If the Property Manager shall elect to advance any money in connection
with the Premises, Owner agrees to reimburse the Property Manager in accordance
with Section 2.4 above.

3.8

To handle all steps necessary regarding any claim for insured losses or damages;
provided that the Property Manager will not make any adjustments or settlements
in excess of $10,000.00 without Owner’s prior written consent.

3.9

Notwithstanding anything to the contrary contained in this Agreement, Owner
acknowledges and agrees that any or all of the duties of the Property Manager as
contained herein may be delegated by the Property Manager and performed by an
affiliate or third-party agent (a “SubProperty Manager”) with whom the Property
Manager contracts for the purpose of performing such duties. Owner specifically
grants the Property Manager the authority to enter management agreements with
any SubProperty Manager; provided that Owner shall have no liability or
responsibility to any SubProperty Manager for the payment of the SubProperty
Manager’s fee or for reimbursement to the SubProperty Manager of its expenses or
to indemnify the SubProperty Manager in any manner for any matter; and provided
further that the Property Manager shall require such SubProperty Manager to
agree, in the written agreement setting forth the duties and obligations of such
SubProperty Manager, to indemnify Owner for all loss, damage or claims incurred
by Owner as a result of the willful misconduct, gross negligence, malfeasance or
unlawful acts of the SubProperty Manager. Owner further acknowledges and agrees
that the Property Manager may assign this Agreement and all of the Property
Manager’s rights and obligations hereunder, to another management entity that is
then managing other property for Owner (“Successor Property Manager”). Owner
specifically grants the Property Manager the authority to make an assignment of
this Agreement to a Successor Property Manager.

4.

OWNER FURTHER AGREES:

4.1

To indemnify, defend, protect, save and hold the Property Manager and all of its
affiliates, shareholders, officers, directors, employees, agents, SubProperty
Managers, successors and assigns (collectively, “Indemnified Parties”) harmless
from any and all claims, causes of action, demands, suits, proceedings, loss,
judgments, damage, awards, liens, fines, costs, attorneys’ fees and expenses, of
every kind and nature whatsoever (collectively, “Losses”) in connection with or
in any way related to the Premises and from liability for damage to the Premises
and injuries to or death of any person whomsoever, and damage to property;
provided, however, that any indemnification pursuant to this Section 4.1 shall
not extend to any such





A-5










Losses arising out of the negligence or misconduct of the Property Manager or
any of the other Indemnified Party. Owner agrees to procure and pay for, at its
own expense, public liability insurance, fire and extended coverage insurance,
burglary and theft insurance, rental interruption insurance, flood insurance (if
appropriate) and boiler insurance (if appropriate) naming Owner and the Property
Manager as insured parties and adequate to protect their respective interests
and in form, substance, and amounts reasonably satisfactory to the Property
Manager, and to furnish to the Property Manager certificates and policies
evidencing the existence of this insurance. The premiums for all insurance
maintained by Owner shall be paid by either Owner directly or, provided
sufficient Gross Income is available, by the Property Manager from Gross Income.
 Unless Owner shall provide insurance and furnish certificates and policies
within ten (10) days from the date of this Agreement, the Property Manager may,
in its sole discretion, but shall not be obligated to, purchase insurance and
charge the cost thereof to the account of Owner. All insurance policies shall
provide that the Property Manager shall receive thirty (30) days’ written notice
prior to cancellation of the policy.  The Property Manager shall not be liable
for any error of judgment or for any mistake of fact or law, or for any thing
that it may do or refrain from doing, except in cases of negligence or
misconduct on the part of the Property Manager.

4.2

Owner hereby warrants and represents to the Property Manager that to the best of
Owner’s knowledge, neither the Premises, nor any part thereof, has previously
been or is presently being used to treat, deposit, store, dispose of or place
any hazardous substance, that may subject the Property Manager to liability or
claims under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. Section 9607) or any constitutional provision,
statute, ordinance, law or regulation of any governmental body or of any order
or ruling of any public authority or official thereof, having or claiming to
have jurisdiction thereover.  Furthermore, Owner agrees to indemnify, protect,
defend, save and hold the Property Manager and all of its affiliates,
shareholders, officers, directors, employees, agents, successors and assigns
harmless from any and all claims, causes of action, demands, suits, proceedings,
loss, judgments, damage, awards, liens, fines, costs, attorneys’ fees and
expenses, of every kind and nature whatsoever, involving, concerning or in any
way related to any past, current or future allegations regarding treatment,
depositing, storage, disposal or placement by any party other than the Property
Manager of hazardous substances on the Premises.

4.3

To give adequate advance written notice to the Property Manager if Owner desires
that the Property Manager make payment, out of Gross Income, to the extent funds
are available after the payment of the Property Manager’s compensation as
contained in Section 5 hereof and all operational expenses, of mortgage
indebtedness, general taxes, special assessments, or fire, boiler or any other
insurance premiums. In no event shall the Property Manager be required to
advance its own money in payment of any such indebtedness, taxes, assessments or
premiums.

4.4

Nothing in this Section 4 or otherwise in this Agreement or any agreement
executed by Owner in connection with this Agreement shall require Owner or a
subsidiary of Owner to limit the liability of, waive any claims against, or
indemnify and hold harmless any person or entity except to the extent Owner or
that subsidiary is permitted by Section 8 of the Master Management Agreement,
dated August 31, 2005, between Owner and the Property Manager, to so limit,
waive, indemnify or hold harmless, as applicable.





A-6










5.

OWNER AGREES TO PAY THE PROPERTY MANAGER, AS A MONTHLY MANAGEMENT FEE HEREUNDER
FOR MANAGING THE PREMISES DIRECTLY OR THROUGH ITS AFFILIATES OR AGENTS, an
amount equal to four and one-half percent (4.5%) of Gross Income for the month
for which the management fee is paid (each, a “Management Fee”), which shall be
deducted monthly by the Property Manager and retained by the Property Manager
from Gross Income prior to payment to Owner of Net Proceeds. The Management Fee
shall be compensation for all services specified herein and provided by the
Property Manager in connection with renting, leasing, operating and managing the
Premises. Any services beyond those specified herein, such as sales brokerage,
construction management, loan origination and servicing, property tax reduction
and risk management services, shall be performed by Property Manager and
compensated by Owner only if the parties agree on the scope of the services to
be performed; provided that the compensation to be paid therefor will not exceed
ninety percent (90.0%) of the market rate that would be paid to unrelated
parties providing these services; provided further that all compensation must be
approved by a majority of the independent directors of Owner. Owner acknowledges
and agrees that Property Manager may pay or assign all or any portion of its
Management Fee to a SubProperty Manager as described in Section 3.9 hereof.

5.1

The Property Manager shall retain all administrative charges actually collected
from tenants in connection with annual common area maintenance reconciliations
and tenant chargebacks for same.

6.

IT IS MUTUALLY AGREED THAT:

6.1

Owner shall designate one (1) person to serve as Owner’s Representative in all
dealings with the Property Manager hereunder. Whenever the notification and
reporting to Owner or the approval, consent or other action of Owner is called
for hereunder, any notification and reporting if sent to or specified in writing
to Owner’s Representative, and any approval, consent or action if executed by
Owner’s Representative, shall be binding on Owner but only if approved by the
Owner’s board of directors as may be required. Owner’s Representative initially
shall be:

Name

Address

Ms. Roberta S. Matlin,

Vice President, Administration

2901 Butterfield Road

Oak Brook, IL 60523

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955




Owner’s Representative may be changed at the discretion of Owner, at any time
and from time to time, and shall be effective upon the Property Manager’s
receipt of written notice of the new Owner’s Representative.

6.2

Owner expressly withholds from the Property Manager any power or authority to
make any structural changes in any building or to make any other major
alterations or additions in or to any such building or equipment therein, or to
incur any expense chargeable to Owner, other than expenses related to exercising
the express powers above vested in the Property Manager without the prior
written direction of Owner’s Representative, except that the





A-7










Property Manager shall make all emergency repairs as may be required to ensure
the safety of persons or property or which are immediately necessary for the
preservation and safety of the Premises or the safety of the tenants and
occupants thereof or are required to avoid the suspension of any necessary
service to the Premises.

6.3

The Property Manager shall be responsible for notifying Owner in the event it
receives notice that any building on the Premises or any equipment therein does
not comply with the requirements of any statute, ordinance, law or regulation of
any governmental body or of any public authority or official thereof having or
claiming to have jurisdiction thereover. The Property Manager shall promptly
forward to Owner any complaints, warnings, notices or summonses received by the
Property Manager relating to these matters. Owner represents that to the best of
its knowledge the Premises and such equipment comply with all such requirements
and authorizes the Property Manager to disclose Owner of the Premises to any
officials and agrees to indemnify, protect, defend, save and hold the Property
Manager and the other Indemnified Parties harmless of and from any and all
Losses which may be imposed on them or any of them by reason of the failure of
Owner to correct any present or future violation or alleged violation of any and
all present or future laws, ordinances, statutes, or regulations of any public
authority or official thereof, having or claiming to have jurisdiction
thereover, of which it has actual notice.

6.4

In the event it is alleged or charged that any building on the Premises or any
equipment therein or any act or failure to act by Owner with respect to the
Premises or the sale, rental, or other disposition thereof fails to comply with,
or is in violation of, any of the requirements of any constitutional provision,
statute, ordinance, law or regulation of any governmental body or any order or
ruling of any public authority or official thereof having or claiming to have
jurisdiction thereover, and the Property Manager, in its sole and absolute
discretion, considers that the action or position of Owner, with respect thereto
may result in damage or liability to the Property Manager, the Property Manager
shall have the right to cancel this Agreement at any time by written notice to
Owner of its election so to do, which cancellation shall be effective upon
delivery of the notice to Owner. Any notice may be delivered personally or by
registered mail, on or to the person named to receive the Property Manager’s
monthly statement at the address provided in Section 6.1 hereof, and if
delivered by mail shall be deemed to have been delivered when deposited in the
mails. Any cancellation pursuant to this Section 6.4 shall not release the
indemnities of Owner set forth in this Agreement, including, but not limited to,
those set forth in Sections 1, 3.2, 4.1, 4.2 and 6.3 above and shall not
terminate any liability or obligation of Owner to the Property Manager for any
payment, reimbursement, or other sum of money then due and payable to the
Property Manager hereunder.

6.5

All personnel expenses, including but not limited to, wages, salaries,
insurance, benefits, employment related taxes and other governmental charges,
shall be charges incurred in connection with the Premises for purposes of
Section 3.4 hereof, to the extent that these expenses are apportioned by the
Property Manager to services rendered for the benefit of the Premises. The
number and classification of employees serving the Premises shall be as
determined by the Property Manager to be appropriate for the proper operation of
the Premises; provided that Owner may request changes in the number and/or
classification of employees, and the Property Manager shall make all requested
changes unless in its judgment the resulting level of operation and/or
maintenance of the Premises will be inadequate. The Property Manager shall





A-8










honor any collective bargaining contract covering employment at the Premises
which is in effect upon the date of execution of this Agreement; provided that
the Property Manager shall not assume or otherwise become a party to any
collective bargaining contract for any purpose whatsoever and all personnel
subject to a collective bargaining contract shall be considered the employees of
the Premises and not the Property Manager.

7.

Owner shall pay or reimburse the Property Manager, its affiliates or agents for
all amounts due it under this Agreement for services and advances prior to
termination of this Agreement. All provisions of this Agreement that require
Owner to have insured, or to protect, defend, save, hold and indemnify or to
reimburse the Property Manager shall survive any expiration or termination of
this Agreement and, if the Property Manager is or becomes involved in any claim,
proceeding or litigation by reason of having been the Property Manager of Owner,
such provisions shall apply as if this Agreement were still in effect. The
parties understand and agree that the Property Manager may withhold funds for
sixty (60) days after the end of the month in which this Agreement is terminated
to pay bills previously incurred but not yet invoiced and to close accounts.
Should the funds withheld be insufficient to meet the obligation of the Property
Manager to pay bills previously incurred, Owner shall, upon demand, advance
sufficient funds to the Property Manager to ensure fulfillment of the Property
Manager’s obligation to do so, within ten (10) days of receipt of notice and an
itemization of all unpaid bills.

8.

Nothing contained herein shall be construed as creating any rights in third
parties who are not the parties to this Agreement, nor shall anything contained
herein be construed to impose any liability upon Owner or the Property Manager
for the performance by Owner or the Property Manager under any other agreement
they have entered into or may in the future enter into, without the express
written consent of the other having been obtained.  Nothing contained in this
Agreement shall be deemed or construed to create a partnership or joint venture
between Owner and the Property Manager or to cause either party to be
responsible in any way for the debts or obligations of the other or any other
party (but nothing contained herein shall affect the Property Manager’s
responsibility to transmit payments for the account of Owner as provided
herein), it being the intention of the parties that the only relationship
hereunder is that of the Property Manager and principal.

9.

Wherever possible, each provision of this Agreement shall be interpreted in a
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited or invalid under applicable law, the
provision shall be ineffective only to the extent of the prohibition or
invalidity, without invalidating the remainder of the provision or the remaining
provisions of this Agreement. This Agreement, its validity, performance and
enforcement shall be construed in accordance with, and governed by, the internal
laws of the State in which the Premises are located without regard to that
State’s conflicts of law principles.

10.

This Agreement shall be binding upon the successors and assigns of the Property
Manager and the heirs, administrators, executors, successors and assignees of
Owner.  This Agreement contains the entire Agreement of the parties relating to
the subject matter hereof, and there are no understandings, representations or
undertakings by either party except as herein contained. This Agreement may be
modified solely by a written agreement executed by both parties hereto.





A-9










11.

If any party hereto defaults under the terms or conditions of this Agreement,
the defaulting party shall pay the non-defaulting party’s court costs and
attorneys’ fees incurred in the enforcement of any provision of this Agreement.

12.

The failure of either party to this Agreement to, in anyone or more instances,
insist upon the performance of any of the terms, covenants or conditions of this
Agreement, or to exercise any rights or privileges conferred in this Agreement,
shall not be construed as thereafter waiving any such terms, covenants,
conditions, rights or privileges, but the same shall continue in full force and
effect as if no the forbearance or waiver had occurred.

13.

This Agreement is deemed to have been drafted jointly by the parties, and any
uncertainty or ambiguity shall not be construed for or against either party as
an attribution of drafting to either party.

14.

All notices given under this Agreement shall be sent by certified mail, return
receipt requested, sent by facsimile transmission, or hand delivered at:

If to Owner, to:

Inland American Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Ms. Roberta S. Matlin,

            Vice President, Administration

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955

 

 

If to Property Manager, to:

Inland American Retail Management, LLC
2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Thomas P. McGuinness

Telephone:

(630) 218-8000

Facsimile:

(630) 218-4955








A-10










WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.

PROPERTY MANAGER:

 

OWNER:

 

 

 

INLAND AMERICAN RETAIL MANAGEMENT LLC, a Delaware limited liability company

 

INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

 

 

 

 

 























A-11








